DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 objected to because of the following informalities:  
Claim 10: This claim is depending from itself, but should depend from claim 9.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a mechanism” in claim 3.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-9, 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cronenberg (US 2017/0028132).
Regarding claim 1, Cronenberg discloses a drug delivery device (100, Fig 1) comprising: a drug container (106, Fig 1) having an opening covered by a pierceable seal (159, Fig 8);  5a connection hub (174 and 178, Fig 9) disposed adjacent to the pierceable seal and having an interior space (space within 174 
Regarding claim 2, Cronenberg discloses the piercing member (“second penetrator or inner needle”, Para 0057; also see 150, Fig 6) includes a hollow needle (Para 0013).
Regarding claim 3, Cronenberg discloses a mechanism (146, Fig 9) configured to move the piercing member from the unactuated position to the delivery position (Para 0058 – 0059; Para 0065).
Regarding claim 4, Cronenberg discloses the mechanism (146, Fig 9) comprises a spring configured to exert a force on a piercing member retainer (134, Fig 6) (Para 0058 – 0059; Para 0065).
Regarding claim 5, Cronenberg discloses a plunger seal (158, Fig 2) movably 25disposed in the drug container (106, Fig 2) for expelling a drug (Para 0060).
Regarding claim 8, Cronenberg discloses a subcutaneous delivery member at least partially disposed within the housing in an unactuated position (See claim 9).
Regarding claim 9, Cronenberg discloses an insertion mechanism configured to move the subcutaneous delivery member through an opening in a wall of the housing for insertion into a patient (See claim 9).
Regarding claim 11, Cronenberg discloses sterile fluid conduit (conduit similar to that shown in 398, Fig 27) connecting the piercing member and the insertion mechanism (Para 0093, lines 13-15).

Regarding claim 13, Cronenberg discloses a film (180, Fig 9) covering an opening in a wall of the connection hub (174 and 178, Fig 9) (Para 0066).
Regarding claim 14, Cronenberg discloses the introducer member (148, Fig 9) has an unactuated position wherein a tip of the introducer member is within the interior 25space of the connection hub (See Fig 9), and an actuated position wherein the tip of the introducer member pierces through the film (Para 0065).
Regarding claim 15, Cronenberg discloses the piercing member (“second penetrator or inner needle”, Para 0057; also see 150, Fig 6) is configured to telescope from the introducer member after the introducer member has 30pierced the film such that the piercing member does not contact the film (Para 0057).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cronenberg (US 2017/0028132) in view of Hansen (US 2008/0167641).
Regarding claim 6, Cronenberg discloses all of the elements of the invention as discussed above. Cronenberg is silent regarding an electrical skin sensor.
Hansen teaches a drug delivery device comprising an electrical skin sensor (Para 0135).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drug delivery device disclosed by Cronenberg to include an electrical skin sensor in order to have a drug delivery device that can detect improper placement that can lead to failure in the controlled delivery of an amount of drug (Para 0014).
Regarding claim 7, Cronenberg discloses a housing (102 and 104, Fig 1) wherein the drug container (106, Fig 1) is at least partially disposed within the housing (See Fig 1), however, Cronenberg is silent regarding the housing having an 30adhesive surface attachable to a patient.
Hansen teaches a drug delivery device (1010, Fig 12) wherein the housing (1015, Fig 12) has an adhesive surface (1020, Fig 12) attachable to a patient (Para 0096, lines 15-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing disclosed by Cronenberg to include an adhesive surface as taught by Hansen in order to have a drug delivery device that can be mounted onto the skin of a patient during delivery of the drug (Para 0096, lines 15-19).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cronenberg (US 2017/0028132) in view of Politis (US 20140058353).
Regarding claim 10, Cronenberg discloses all of the elements of the invention as discussed above. Cronenberg is silent regarding the insertion mechanism 10includes a rotational biasing member.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insertion mechanism disclosed by Cronenberg to be the insertion mechanism 10including a rotational biasing member as taught by Politis in order to have an insertion mechanism that can maintain a degree of comfort to the user during insertion (Para 0010).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTARIUS S DANIEL/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783